                                                                             niED
                                                                                     COURT
                                                        .                   ■ ;•   " r ;1,
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THESOUTHERNDISTRICTOF GEORGIA T-i f] [:
                                 BRUNSWICK DIVISION


                                                                        EJST. OF G
UNITED STATES OF AMERICA,

        V.                                              CASENO.:219-cr-5


CHARLES HYDE,

               Defendant.



                                         ORDER


       After an independent review of the record, the Court concurs with the Magistrate Judge's

Report and Recommendation, to which no objections have been filed. Accordingly, the Report

and Recommendation of the Magistrate Judge is adopted as the opinion of the Court.

       SO ORDERED,this            day of September,




                                    LISA GODBEY WOOD
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
